175 S.W.3d 207 (2005)
STATE of Missouri, Respondent,
v.
Jermaine EWING, Defendant/Appellant.
No. ED 85273.
Missouri Court of Appeals, Eastern District, Division Three.
November 1, 2005.
*208 Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
The defendant Jermaine Ewing appeals his conviction for assault in the first degree in violation of section 565.050 RSMo. (2000)[1] and for armed criminal action in violation of section 571.015. In two points on appeal, the defendant alleges improper strikes of four African-American venireperson in violation of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000.